Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has amended independent claims 1 & 11 in response to the office action mailed 05 AUG 21.  The amendment and arguments found on pages 8-11 of the response received 06 DEC 21 are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a power control system for a structure comprising all the features as recited in the claims and in combination with the central controller being electrically connected to a remote DC distributed controller; as well as the power to said outlet being altered from its present state by said DC distributed power controller based on said instruction, while power to other outlets in said plurality of outlets is maintained in its present state.

Claims 2-10 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a power control system comprising all the features as recited in the claims and in combination with a central controller being electrically connected to a remote  AC distributed controller as well as having the power to said outlet being altered from its present state by said AC 

Claims 12-20 are allowable as they depend from claim 11, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Scott Bauer/Primary Examiner, Art Unit 2839